Title: To Thomas Jefferson from Zachariah Loreilhe, 5 February 1788
From: Loreilhe, Zachariah
To: Jefferson, Thomas


Bordeaux, 5 Feb 1788. Regrets the necessity of making an application to TJ which he is aware is improper; but since not only his but also Barclay’s welfare is at stake, he ventures to ask TJ to procure a “Sauf Conduit”—which can be obtained without difficulty—to protect him from being thrown into jail by his and Barclay’s “Mercyless Creditors.” He remained in France, when Barclay sailed for America, to settle their accounts and would have been subject to criminal prosecution if he had left; since Barclay’s departure his own “liberty has been very precarious”; expects within a month to be enabled by Barclay to make their creditors “Some proposals which very posibly may not be altogether  to their satissfaction” and expects, therefore, they may deprive him of his liberty; in which case it will be impossible to settle their affairs.
